Name: Commission Implementing Regulation (EU) NoÃ 579/2013 of 17Ã June 2013 entering a name in the register of protected designations of origin and protected geographical indications [Pasas de MÃ ¡laga (PDO)]
 Type: Implementing Regulation
 Subject Matter: foodstuff;  consumption;  Europe;  production;  agricultural structures and production;  marketing
 Date Published: nan

 21.6.2013 EN Official Journal of the European Union L 169/22 COMMISSION IMPLEMENTING REGULATION (EU) No 579/2013 of 17 June 2013 entering a name in the register of protected designations of origin and protected geographical indications [Pasas de MÃ ¡laga (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 repealed and replaced Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). (2) Pursuant to Article 6(2) of Regulation (EC) No 510/2006, Italys application to register the name Pasas de MÃ ¡laga was published in the Official Journal of the European Union (3). (3) As no objections within the meaning of Article 7 of Regulation (EC) No 510/2006 were received by the Commission, the name Pasas de MÃ ¡laga should be entered in the register. (4) However, references to the International Organisation for Vine and Wine (OIV) and its List of OIV Descriptors for Grape Varieties and Vitis Species were not made correctly in the product description under point 3.2 of the single document. For reasons of clarity and legal certainty, the Spanish authorities have amended the Single Document accordingly. HAS ADOPTED THIS REGULATION: Article 1 The name contained in Annex I to this Regulation is hereby entered in the register. Article 2 The updated Single Document is contained in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ C 175, 19.6.2012, p. 35. ANNEX I Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed SPAIN Pasas de MÃ ¡laga (PDO) ANNEX II SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) PASAS DE MÃ LAGA EC No: ES-PDO-0005-00849-24.1.2011 PGI () PDO (X) 1. Name Pasas De MÃ ¡laga 2. Member State or Third Country Spain 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.6  Fruit, vegetables and cereals, fresh or processed 3.2. Description of product to which the name in (1) applies Definition Traditional Pasas de MÃ ¡laga are obtained by sun-drying the ripe fruit of the Muscat of Alexandria variety of Vitis vinifera L., also known as Moscatel Gordo or Moscatel de MÃ ¡laga. Physical characteristics  Regarding the length and width of the berry, as set out in the Descriptor List for Grape Varieties and Vitis Species published by the International Organisation for Vine and Wine (OIV), the Muscat of Alexandria variety features long (7) and wide (7) berries which produce large dry raisins.  Colour: uniform purple black  Shape: rounded  The peduncle may still be attached if the grapes are removed from the bunch manually.  Skin softness: in the OIV Descriptor List thickness of skin is graded as follows: 1 = very thin, 3 = thin, 5 = average, 7 = thick and 9 = very thick; the Muscat of Alexandria variety falls under category 5 (average). As the berries do not undergo any treatment that impairs the skin, the raisins therefore have a skin of medium thickness. Chemical characteristics The degree of moisture must be less than 35 %. The sugar content must be greater than 50 % w/w.  Acidity: between 1.2 and 1.7 % in tartaric acid.  pH: between 3.5 and 4.5.  Water-soluble solids: greater than 65 ° Brix. Organoleptic characteristics  The raisins retain the characteristic muscat flavour of the grapes from which they are produced: In the OIV Descriptor List the characteristic particular flavour is graded as follows: 1 = none, 2 = muscat, 3 = foxy, 4 = herbaceous, 5 = other flavour; Muscat of Alexandria is classed as 2 and it is this variety of Muscat that is the OIV reference for this grade.  The muscat flavour is enhanced by an intense retronasal aroma dominated by the following terpenols: a-terpineol (aromatic herbs), linalol (rose), geraniol (geranium) and b-citronelol (citrus).  The degree of acidity, as indicated above, helps to create a specific sweet-sour balance.  The medium size, degree of moisture and Brix value give the raisins an elastic, flexible quality; the pulp feels fleshy and juicy in the mouth, tactile sensations which are not at all like the dry, inelastic feel dried fruit often has. 3.3. Raw materials (for processed products only) Traditional Pasas de MÃ ¡laga are obtained by sun-drying the ripe fruit of the Muscat of Alexandria variety of Vitis vinifera L., also known as Moscatel Gordo or Moscatel de MÃ ¡laga. 3.4. Feed (for products of animal origin only) Not applicable. 3.5. Specific steps in production that must take place in the defined geographical area Production and packaging must take place in the geographical area defined in point 4. Production begins with the harvesting of healthy grapes, which never takes place before the phenological stage of ripening (Baggiolini, 1952), avoiding fruit that are not intact or have been damaged by disease or fallen to the ground before harvesting. The next step is drying the grapes by directly exposing the bunches to the sun. They must not be dried artificially. The work is done manually: every day the farmer turns the bunches of grapes that are spread out to dry so that they dry evenly on both sides. Once the bunches of grapes are dry, the berries are removed by work known as picado, performed by hand using scissors whose size and shape are specially adapted so as not to impair the quality of the fruit removed from the dried bunches, or by machine in factories. Once the raisins are ready, off or on the bunch, the production process continues in the raisin factories, where the following tasks must be performed before the packaged raisins can be placed on the market:  Receipt and collection of the raisins delivered by the raisin farmers;  The raisins are removed from the bunch, if this has not already been done by the farmer;  They are classed by average size of fruit, measured as the number of raisins per 100 grams;  Preparation for packaging: i.e. the separation into units of fruit that has already been classed and stored. There must always be fewer than 80 fruits per 100 grams net;  Packaging: by hand or by machine. This is the final stage of production and it plays a crucial role in protecting the quality characteristics of the raisins over time, so only by isolating it from the environment in clean, well-sealed packaging is it possible to preserve the delicate moisture balance that is such an important characteristic of the product. 3.6. Specific rules on slicing, grating, packaging, etc. Not applicable. 3.7. Specific rules concerning labelling The packaging must bear the following information (on top of the Protected Designation of Origin):  the sales name of the product: the name Pasas de MÃ ¡laga must be prominently displayed, with the words DenominaciÃ ³n de Origen (Designation of Origin) immediately below.  The net quantity, in kilograms (kg) or grams (g),  Date of minimum durability.  The name, trading name or designation of the producer or the packager and, in any event, their registered office address,  The batch. The name under which the product is sold, the net quantity and the use-by date must appear in the same field of view. In all cases, the compulsory indications must be easy to understand, prominently displayed and easily visible, clearly legible and indelible. They shall not in any way be hidden, obscured or interrupted by other written or pictorial matter. All packaging must include a label bearing the PDO logo and the words DenominaciÃ ³n de Origen Protegida and Pasas de MÃ ¡laga, plus a unique code for each unit. 4. Concise definition of the geographical area LOCATION COUNTRY: SPAIN AUTONOMOUS COMMUNITY: ANDALUCÃ A PROVINCE: MÃ LAGA There are areas of vineyard all over the Province of Malaga, north, south, east and west. In two of these areas most of the grapes have traditionally been grown for raisin production. The most important of these is the district of Axarquia in the eastern part of the province, to the east of the capital. The other area is at the far western end of the Malaga coast. The defined geographical area comprises the following municipalities: MUNICIPALITIES: AXARQUIA AlcaucÃ ­n Alfarnate Alfarnatejo Algarrobo AlmÃ ¡char Ã rchez Arenas Benamargosa Benamocarra El Borge Canillas de Acietuno Canillas de Albaida Colmenar Comares CÃ ³mpeta CÃ ºtar Frigiliana Iznate Macharaviaya MÃ ¡laga Moclinejo Nerja Periana RincÃ ³n de la Victoria Riogordo Salares Sayalonga Sedella Torrox TotalÃ ¡n VÃ ©lez MÃ ¡laga ViÃ ±uela MANILVA AREA Casares Manilva Estepona 5. Link with the geographical area 5.1. Specificity of the geographical area There have been references to the link between vine growing and the defined geographical area since ancient times, right down till the present day. Pliny the Elder (1st century AD) mentioned the fact that there were vineyards in Malaga in his work the Natural History. During the Nasrid dynasty era (13th-15th centuries) agricultural production was encouraged, in particular grape growing for raisin production. Vine growing flourished until the end of the 19th century, when a combination of commercial factors and plant health problems, mainly phylloxera (Viteus vitifoliae, Fitch) caused the sector to collapse. As a result, todays vineyards are scattered all over the province. In two of these areas most of the grapes have traditionally been grown for raisin production. Both areas of production are in the southern part of the province, bordering on the Mediterranean sea, so they have a subtropical Mediterranean climate. The uneven terrain is also a general feature of the Province of Malaga. Although grapes grown for raisin production no longer occupy as much land as they did before phylloxera, they are still an important factor in the economy and the socio-cultural environment in a large section of the province. They are grown in more than 35 municipalities by over 1 800 farmers on 2 200 ha of land. The qualities of Pasas de MÃ ¡laga are to a large extent determined by the natural environment. One of the characteristic features of the geographical area is its uneven terrain: the landscape is a succession of hills and river beds with gradients of over 30 %. The territory, with a high mountain range to the north and the Mediterranean sea in the south, is a succession of canyons and river beds which form a very particular landscape with steep slopes, so that the whole of Axarquia is like a hillside going down to the sea. In the Manilva area, where the vines are close to the sea, the relief is gentler than in Axarquia. The soil is essentially slatey, poor, shallow and with poor water holding capacity. The climate is subtropical Mediterranean, with mild winters, dry summers, little rain and long hours of sunshine (average 2 974 hours over the past decade). 5.2. Specificity of the product The size of Pasas de MÃ ¡laga is one of their most appreciated and distinguishing characteristics, they are considered large, and clearly superior to other products of their kind, such as sultanas, currants and California Thompson seedless. The raisins retain the characteristic muscat flavour of the grapes from which they are produced, and it is this variety of Muscat that is the OIV reference for one of the grades of particular flavour. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The link between the geographical area and the specific quality of the product derives directly from the conditions in which the raisins are produced. The relief facilitates the natural exposure of the bunches to the sun for drying: this method of drying preserves the quality of the skin and enhances the muscat flavour by concentrating the aromas. The hot, dry weather at harvest time is good for ripening and the accumulation in the berries of the dry matter and sugars that are important for successful drying, in turn enabling the pulp to retain its characteristic juiciness and elasticity. The hours of sunshine mean that the bunches can be exposed to the sun for short periods, so that the raisin retains the berrys acidity. It is because the growing conditions are difficult that over time Muscat of Alexandria has become the main variety cultivated, as it is the best adapted to this particular environment. The variety has the genetic potential for differentiating characteristics such as size of the fruit, quality of the skin, properties of the pulp, muscat aromas and a high degree of insoluble solids (fibre) that are mostly in the pips. The difficult terrain has made raisin production an artisanal activity, where tasks such as harvesting, putting the bunches of grapes out to dry in the sun and turning them as they dry, and selecting the fruit are done manually, and great attention is paid to quality. The task of removing the grapes from the bunch (picado) is also done manually, which is why Pasas de MÃ ¡laga often have the peduncle attached. Drying is an ancient, natural way of preserving food, whereby deterioration is prevented by the removal of excess water. Only with experience and knowledge acquired over the years is it possible to achieve the delicate moisture balance that gives this product some of its best-known organoleptic characteristics, as described in this specification. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) http://www.juntadeandalucia.es/agriculturaypesca/portal/export/sites/default/comun/galerias/galeriaDescargas/cap/industrias-agroalimentarias/denominacion-deorigen/Pliegos/PliegoPasas.pdf (1) Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs.